United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0926
Issued: July 26, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 1, 2016 appellant filed a timely appeal of a December 31, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merit decision in the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a left hip and knee
injury causally related to factors of her federal employment.
FACTUAL HISTORY
On January 2, 2015 appellant then a 59-year-old sales and service associate, filed an
occupational disease claim (Form CA-2) alleging that she developed pain in the left hip and left
1

5 U.S.C. § 8101 et seq.

knee as a result of repetitively standing, stooping, twisting, and overcompensating that was
required in her job. She became aware of her condition on October 2, 2013 and realized it was
causally related to her employment on September 15, 2014. Appellant did not stop work.
Appellant submitted a statement dated December 5, 2014 noting that in October 2013 she
began having pain in her left hip and cracking in the left knee. She noted that she was a clerk
and her job required her to repeatedly stand and twist. Appellant reported having a right hip and
knee condition which required her to overcompensate on the left side.
Appellant submitted a report from Dr. Michael M. Taba, a Board-certified orthopedist,
dated December 1, 2014, who treated appellant on October 3, 2013 for left hip pain and left knee
locking, catching, and instability. Dr. Taba noted that as months passed appellant’s symptoms
worsened. He indicated that appellant was being treated for a right knee and hip condition at the
time and was overcompensating on the left side. Dr. Taba noted findings on examination of left
hip of tenderness to palpation over the trochanteric bursa, pain with range of motion, no
deformity, and intact strength. With regard to the left knee he noted there was no incision, scars
or deformity, tenderness to palpation over the patellofemoral joint, no effusion, intact motor and
sensory examination, some crepitation of the patellofemoral joint, and intact reflexes. Dr. Taba
indicated that diagnostic testing and x-rays revealed no obvious pathology. He diagnosed left
hip trochanteric bursitis, left hip strain, and left knee patellofemoral joint chondromalacia
tendinitis. Dr. Taba opined that appellant’s left hip bursitis and tendinitis and left knee
chondromalacia patella were aggravated and exacerbated by work-related injuries.
By letter dated January 22, 2015, OWCP advised appellant of the type of evidence
needed to establish her claim, particularly requesting that she submit a physician’s reasoned
opinion addressing the relationship of her claimed condition and specific employment factors.
Appellant did not respond within the time allotted.
In a decision dated February 25, 2015, OWCP denied appellant’s claim for compensation
because she failed to submit sufficient medical evidence to establish a diagnosed medical
condition causally related to the claimed event or work factors.
In a statement dated July 30, 2015, appellant requested reconsideration and noted all
documents had been submitted, including a doctor’s narrative and a magnetic resonance imaging
(MRI) scan. She submitted a July 15, 2015 report from Dr. Taba who noted treating appellant
for left knee and left hip pain in October 2013. Dr. Taba indicated that appellant performed
repetitive lifting, pushing, pulling, and standing multiple hours a day and as a result injured her
left knee and hip. He noted that she had problems with weight bearing, standing, and stair
climbing. On examination appellant had tenderness to palpation of the knee joint, pain with
range of motion and crepitation with range of motion. A left hip MRI scan revealed tendinitis
and bursitis of the hip joint while a left knee MRI scan showed grade three to four
chondromalacia of the patella femoral joint as well as an abnormal signal of the lateral meniscus.
Dr. Taba diagnosed post-traumatic arthrosis of the left knee and left hip bursitis. He opined that
appellant’s left knee and left hip findings were directly a result of her work-related repetitive
lifting, twisting, pushing, and pulling activities over the years. Dr. Taba noted that appellant was
treated conservatively but remained symptomatic.

2

In a decision dated December 31, 2015, OWCP denied modification, finding that the
medical evidence did not provide sufficient medical rationale to support that the conditions
identified were causally related to specific work factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim. When an employee claims that he or she sustained an
injury in the performance of duty, he or she must submit sufficient evidence to establish that he
or she experienced a specific event, incident or exposure occurring at the time, place, and in the
manner alleged. Appellant must also establish that such event, incident or exposure caused an
injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.3
ANALYSIS
It is not disputed that appellant’s work duties as a sales and service associate included
repetitively lifting, pulling, pushing, and standing multiple hours each day. It is also not disputed
that she was diagnosed with left hip trochanteric bursitis, left hip strain, and left knee
patellofemoral joint chondromalacia tendinitis. The Board finds, however, appellant has not
submitted sufficient rationalized medical evidence to establish that her diagnosed conditions are
causally related to specific employment factors.
Appellant submitted a December 1, 2014 report from Dr. Taba, who treated her on
October 3, 2013 for worsening left hip pain and left knee locking, catching and instability.
2

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
3

Solomon Polen, 51 ECAB 341 (2000).

3

Dr. Taba indicated that appellant was being treated for a right knee and hip condition at the time
and was overcompensating on the left side. Diagnostic testing and x-rays revealed no obvious
pathology. Dr. Taba opined that appellant’s left hip bursitis, tendinitis, and left knee
chondromalacia patella were aggravated and exacerbated by her work-related injuries. Similarly,
in a July 15, 2015 report, he indicated that appellant’s job required repetitive lifting, pushing,
pulling, and standing multiple hours a day causing left knee and hip conditions. Dr. Taba noted
MRI scan findings and offered diagnoses. He opined that appellant’s left knee and left hip
findings were directly a result of her work-related repetitive lifting, twisting, pushing, and
pulling activities over the years. The Board finds that although Dr. Taba supported causal
relationship, noting that her left knee and left hip conditions resulted from her repetitive work
duties, he did not provide medical rationale explaining the basis of his conclusory opinion
regarding the causal relationship.4 Dr. Taba did not explain the process by which repetitive
lifting, twisting, pushing, and pulling activities over the years would cause the diagnosed
condition. Therefore, these reports are insufficient to meet appellant’s burden of proof.
The remainder of the medical evidence fails to provide an opinion on the causal
relationship between appellant’s job and her diagnosed left hip trochanteric bursitis, left hip
strain, and left knee patellofemoral joint chondromalacia tendinitis. For this reason, this
evidence is insufficient to meet appellant’s burden of proof.5
On appeal appellant asserts that the medical evidence submitted in support of her claim
was sufficient to establish her claim. As found above, the medical evidence fails to establish that
her diagnosed conditions are causally related to her employment. Appellant has not submitted a
physician’s report, which explains how particular work activities caused or aggravated her left
hip trochanteric bursitis, left hip strain, and left knee patellofemoral joint chondromalacia
tendinitis.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an injury
causally related to factors of her employment.

4

See T.M., Docket No. 08-975 (issued February 6, 2009) (a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).
5

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

4

ORDER
IT IS HEREBY ORDERED THAT the December 31, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 26, 2016
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

